Exhibit Contact: Jay Bullock Chief Financial Officer 441.278.3727 ARGO GROUP ANNOUNCES RECORD 2 Book value per share up 18.5%; record annual highs reported in premiums, revenue and pre-tax operating earnings. HAMILTON, Bermuda (Feb. 18, 2010) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products, today announced financial results for the year and three months ended Dec. 31, Highlights for the year ended Dec. 31, 2009: · Gross written premiums increased 24.2 percent to $2.0 billion versus $1.6 billion last year; · Total revenue increased 23.7 percent to $1.5 billion compared to $1.2 billion in 2008; · Net income increased 87 percent to $117.5 million or $3.81 per diluted share from $62.9 million or $2.05 per share for 2008; · Net pre-tax operating income, or pre-tax income before net realized investment gains and losses, impairment of intangible asset charges and foreign currency exchange gains and losses, grew to a record $164.8 million compared with $122.0 million in the prior year; · Net after-tax operating income per share was $4.28, compared to $3.17 per share in the prior year; · Book value per share (BVPS) increased 18.6 percent in 2009, to $52.36 at Dec. 31, 2009, an all-time high.BVPS has increased 16.0 percent since 2007.BVPS grew at a compound average growth rate (CAGR) of 12.2 percent for the past seven years; tangible BVPS grew at a15.8 percent CAGR over the same seven-year period. - more - Argo House T Pitts Bay RoadF 441 Pembroke, Bermuda HM08 www.argolimited.com Highlights for the three months ended Dec. 31, 2009: · Gross written premiums increased 9.3 percent to $415 million from $380 million in the year-ago quarter; · Total revenue increased 12.9 percent to $391 million compared to $346 million for the three months ended Dec. 31, 2008; · Net income was $41.0 million or $1.33 per diluted share versus $11.8 million or $0.38 per diluted share for the fourth quarter of 2008; · Net pre-tax operating income, or pre-tax income before net realized investment gains and losses, impairment of intangible asset charges and foreign currency exchange gains and losses, was $39.4 million versus $35.9 million in the last three months of 2008; · Net after-tax operating income per share was $1.02, up from $0.94 per share in the prior year quarter. Argo
